DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1 and 3 are cancelled.  Claims 2, 4 and 5 are amended.  Claims 2 and 4-16 are pending. 
Allowable Subject Matter
Claims 2 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 was found to be allowable because the dichroic mirror has a region having blue light transmission/yellow light reflection characteristic as the first region and has a region of totally reflecting characteristic as the second region, wherein the blue light included in the white light output from the white light generator is light obtained by allowing the blue light diffused by the diffusion plate to pass through the first condenser lens and to be irradiated to the dichroic mirror and to pass through the first region, and wherein the yellow light included in the white light output from the white light generator is light obtained by allowing the yellow light emitted from the phosphor to pass through the second condenser lens and to be irradiated to the dichroic mirror and to be reflected from the first region.
Claims 5-16 are allowed as being dependent on claim 2.


The closest available prior art Hashizume (US PG Pub. 20160373705) discloses a projector (projector 1 of fig. 1) comprising: a white light generator (light source device of fig. 2) that uses a blue laser (plurality of semiconductor lasers 43 of fig. 2) as a light source to generate blue light (para. 0055; semiconductor lasers 43 each emit, for example, blue light beam with a wavelength of 455 nm) and yellow light based on the blue laser and generates white light including the generated blue light and yellow light (para. 0072; phosphor layer 47 includes phosphor particles. The phosphor particles are excited by the first light bundle K1 (excitation light) to emit the yellow fluorescence light YL); and an optical system that modulates light based on the white light generated by the white light generator with an image display element and projects the modulated light (para. 0081; the white illumination light WL is emitted from the light source device 2 and also illustrated in fig. 2, the WL light is relayed to the downstream optical elements .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        24 February 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882